Citation Nr: 1509898	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for major depressive disorder with schizoaffective disorder.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for tinnitus, including secondary to the major depressive disorder with schizoaffective disorder.

4.  Entitlement to service connection for a sleep disorder, also including secondary to the major depressive disorder with schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to September 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 50 percent rating for the Veteran's major depressive disorder with schizoaffective disorder.  The RO also denied his claims of entitlement to service connection for allergic rhinitis, tinnitus, and a sleep disorder.

In October 2014, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

A portion of the Veteran's records are in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this appellant's claims should take into consideration the existence of this electronic record.


The claims of entitlement to service connection for allergic rhinitis, tinnitus and a sleep disorder require further development before being decided on appeal, so the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for a higher rating for the major depressive disorder with schizoaffective disorder.


FINDING OF FACT

The Veteran's major depressive disorder with schizoaffective disorder is manifested by depressed mood, anxiety, difficulty adapting to stressful circumstances, memory impairment, flattened or constricted affect, sleep impairment, and paranoia, resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent for this major depressive disorder with schizoaffective disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided this required notice and information in a February 2011 letter, prior to the initial adjudication of his claim in the February 2012 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs) and VA treatment records for the applicable period on appeal have been obtained and associated with his claims file for consideration.  He was also provided VA examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for rating his major depressive disorder with schizoaffective disorder.  

Notably, during the October 2014 videoconference hearing before the Board, the Veteran and his representative requested an additional examination to reassess the severity of the Veteran's psychiatric disability, contending the last (most recent) examination was in March 2011, so outdated since more than 3 years earlier.  This is incorrect, however, as the Veteran was most recently examined concerning this disability in June 2014, so only a few months prior to the Board hearing.  The Veteran has not asserted, including during his hearing, that his disability has worsened even since that more recent June 2014 examination, and his hearing testimony does not otherwise indicate any increase in symptoms such that another examination is needed.  Therefore, VA's duty to assist in obtaining relevant records and an examination and/or opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the October 2014 Board hearing was appropriately conducted as the presiding VLJ, the undersigned, duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

The Veteran's service-connected major depressive disorder with schizoaffective disorder has been rated as 50-percent disabling by the RO under the provisions of 38 C.F.R. § 4.130, DC 9434, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).

A 50 percent rating is warranted if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract "thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.


A higher 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

These criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

An even higher, and maximum possible, 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9434.

This list of symptoms in this DC is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.


Turning now to the evidence in this case, VA treatment records dated in June 2010 show the Veteran reported having a brief, self-limited anxiety spell or panic attack, which he attributed to the added stress of taking care of his parents' property while they were away.

Additional records dated in December 2010 show the Veteran appeared with a flat affect but was capable of a full range of expression.  The treating clinician noted the Veteran to be coherent and more spontaneous, but he only weakly engaged matters at hand.  On December 28, 2010, records show he called his parents to drive him to the emergency room.  While there, he attempted to leave but was persuaded to return.  He presented with paranoia, delusions, and insomnia, and reported that he had not taken his medications for about 6 months.  He expressed concern about surveillance of his home and people trying to harm him and his family.  He denied being depressed and had been otherwise functional at his job and in school.  On objective mental status evaluation, he had appropriate grooming and behavior, with normal speech and an euthymic mood.  His thoughts were coherent, but delusions and paranoia were present.  His GAF score was 35.

Additional records dated in February 2011, so from only two months later, show the Veteran denied any feelings of hopelessness, suicidal ideation, or homicidal ideation.

A VA examination was performed in March 2011, during which the Veteran reported being hospitalized for 1 week in January (presumably of that year).  On objective mental status evaluation, he was fully oriented with proper grooming and hygiene.  His speech was normal, but his answers to questions were short.  His mood was guarded, and his affect was constricted and noted to be "mask-like" by the examiner.  There were no hallucinations or delusions present.  There was no suicidal or homicidal ideation.  Memory and comprehension were intact.  The examiner assigned a GAF score of 55, noting that the Veteran's prognosis was fair but prone to exacerbation with stress or the stoppage of medication.  In an addendum opinion, the examiner further noted that the Veteran had occupational and social impairment with reduced reliability and productivity, but again noted that he was prone to exacerbation when under pressure.

In another addendum opinion in December 2011, the examiner indicated the Veteran's condition caused moderate occupational impairment.  Under the stress of a regular job, there was a possibility that symptoms might become exacerbated, resulting in confusion, poor concentration, and an increase of psychotic symptoms.  Social functioning was also moderately limited.

VA records dated in April 2012 show the Veteran was extremely anxious and "troubled" during his weekends off from work.  He also had a strained relationship with his parents.  In May 2012, he was noted to have his usual stiff, expressionless, "wooden" appearance.  His affect was flat, and he had little to say during the visit.  However, records from June 2012 show his affect had improved, and he had more spontaneous expression.

In December 2012, the Veteran denied any suicidal ideation, homicidal ideation, and hallucinations.  He denied feeling hopeless, and a depression screening was negative.  Additional records dated in March 2013 show he was alert, coherent and logical.  He expressed a preoccupation with cancer due to his smoking history.  

In June 2013, the Veteran reported he was doing well.  He got along with his parents and spent time with his wife and their dog.  On examination, he was alert, oriented, logical and cognitively intact.  His affect and mood were noted to have improved, and the treating physician described him as "nearly normal."  Additional VA records dated in December 2013 show he reported feeling very well.  On examination, he was alert, oriented, coherent and logical.  His mood was euthymic and his affect full.

The Veteran testified at an RO hearing in April 2014.  He stated that he was not very social.  He talked to his brother and had about 5 or 6 friends.  He also had some memory loss and difficulty with completing simple work tasks.


An April 2014 letter from the Veteran's VA doctor noted that the Veteran had ongoing complaints of anxiety, depression and insomnia.  His medications prevented a recurrence of psychotic features.  VA records also dated in April 2014 show evidence of mild anxiety, depression, and tension on examination, but notably the Veteran reported engaging in travel assignments for his job.  He was also active with his family and described taking his 9-year-old cousin to a sporting event.

The Veteran underwent an additional VA compensation examination in June 2014.  The examiner observed the Veteran's condition was manifested by depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, disturbances in mood and motivation, difficulty in adapting to stressful circumstances, and persistent delusions or hallucinations.  Equally, however, the examiner also noted that the Veteran had occupational and social impairment due to only mild or transient symptoms, which decreased work efficiency only during periods of significant stress.  The Veteran reported working full time as a Federal Aviation Administration (FAA) administrator.  The examiner indicated the Veteran was anxious during the evaluation and exhibited mild paranoid traits.

During his October 2014 Board hearing, the Veteran reported difficulty with memory and concentration issues.  He denied any suicidal ideation or legal issues and stated that things were going pretty well for him.

In view of this aforementioned evidence, the Board finds that the Veteran's major depressive disorder with schizoaffective disorder is characterized in the main by the following signs or symptoms during the period at issue in this appeal:  depressed mood, anxiety, difficulty adapting to stressful circumstances, memory impairment, panic attacks occurring no more than weekly, flattened or constricted affect, sleep impairment, and paranoia.  These symptoms are similar to many of those contemplated by the currently-assigned 50 percent rating or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, flattened affect, disturbances of motivation and mood, and impairment of short- and long-term memory, among the types of symptoms commonly associated with a 50 percent rating, so the existing rating.  38 C.F.R. § 4.130.  Moreover, the General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) and chronic sleep impairment among the types of symptoms associated with even a lesser 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's major depressive disorder with schizoaffective disorder.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his condition rises to the 70-percent level in severity.  Indeed, the 30-percent, 50-percent, and 70-percent criteria each contemplate some form or degree of mood impairment.  The Board therefore, instead, must look to the frequency, severity, and duration of the impairment to determine the appropriate rating, not just the mere fact that the Veteran admittedly has it.  Id.  And, here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best the 50 percent criteria that contemplate "disturbances" in mood.  38 C.F.R. § 4.130.  He is adequately compensated for this impairment.

The same holds true for the Veteran's flattened affect, as reflected in the March 2011 VA examination report and May 2012 VA records.  His 50 percent rating already compensates him for "flattened affect."  The level of his affect was described at one time as "mask-like", while on at least two other occasions he exhibited a "nearly normal" or "full" affect.  See June 2013, December 2013 VA records.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that his level of flattened affect is closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.


The record on appeal does show the Veteran's condition results in difficulty adapting to stressful circumstances, one of the listed criteria under the 70 percent rating, at least not to the extent required for a rating at this higher level.  To wit, the March 2011 VA examiner stated that the Veteran was prone to exacerbations when under pressure, such as the stress of a regular job.  But this manifestation, alone, does not warrant or entitle him to a higher 70 percent rating.  As discussed, his many symptoms fall squarely within the range of the currently-assigned 50 percent rating.  And while the Board also finds that his psychiatric symptoms cause occupational and social impairment to at least some degree, given the frequency, nature, and duration of the symptoms, on the whole they result in no more than occupational and social impairment with reduced reliability and productivity.  This is evident from the March 2011 VA examiner's specific finding of occupational and social impairment with reduced reliability and productivity, as well as the more recent June 2014 finding of occupational and social impairment due to mild or transient symptoms that decrease work efficiency only during periods of significant stress.  The Veteran's symptoms do not more closely approximate the types of symptoms contemplated by a higher 70 percent rating and do not otherwise result in an overall level of social or occupational impairment consistent with such a higher rating.

The Board is also mindful that the Veteran was hospitalized for his psychiatric condition for a one-week period from December 2010 through January 2011.  His records during this period reflect heightened symptomatology, such as delusions.  He consequently was also assigned a GAF score of 35, indicative of major impairment in his social and occupational functioning.  Also notably, however, it was specifically indicated at the time that he had not been taking his prescribed medication for as much as 6 months leading up to that hospitalization.  The March 2011 VA examiner further noted that the Veteran's condition was prone to exacerbation when he discontinued taking his medication as prescribed, and the April 2014 letter from the Veteran's doctor reaffirmed that medication prevents a recurrence of psychotic features.  This evidence therefore, especially when considered together, affirms the Veteran's symptoms are controlled, at least partially, by continuous medication (assuming he takes it as prescribed), which is one of the criteria listed under even the most minimum 10 percent rating of the General Rating Formula.  

A recent Memorandum Decision, No. 13-1918, of the higher Veterans Court (CAVC) discussed the ameliorative effects of medication and how such impacts disability evaluations per Jones v. Shinseki.  The Board's decision that was appealed to the Veterans Court (CAVC) had denied a disability rating higher than 30 percent for service-connected tension headaches.  The CAVC vacated the Board's decision.  The appellant, among other things, argued that the Board had provided an inadequate statement of reasons or basis by failing to account for favorable evidence of the severity of his headaches.  In finding that the appellant did not meet the criteria for a 50 percent rating, the Board noted that, "notwithstanding the frequency and discomfort associated with the [appellant's] headache attacks, . . . the [appellant]'s economic inadaptability is not severe but rather both mild and speculative."  The Board further explained:  "Here, at worst, the [appellant] has indicated that his tension headaches flared up approximately three to four times per month lasting anywhere from three to four hours.  The Board does not find this rate and duration to be 'very frequent' or 'prolonged.'"  

The CAVC, however, agreed with the appellant's argument that this finding appeared inconsistent with July 2007 testimony "that since Vietnam [the appellant] has been plagued with daily headaches, with multiple headaches each day, and that without medication he would be incapacitated and unable to function in a normal way once or twice per week."  The CAVC found, by citing multiple pieces of evidence in the record, that it appeared that the Board took into account the effects of medication on the appellant's headaches when making this finding.  Given this evidence, the CAVC concluded that the Board's analysis appeared to be inconsistent with Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the CAVC held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  The CAVC also stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Id.  In this other case, it appeared to the CAVC that the Board had denied a higher rating, at least in part, based on the ameliorative effects of medication when the rating code did not specifically contemplate those effects.

Here, though, because the use of continuous medication is expressly contemplated, and because the Veteran's symptoms are controlled by medication, a higher rating should not be assigned for periods of heightened symptoms resulting from the absence of medication.

In addition, this particular episode in question does not warrant the award of a higher rating since the duration of the hospitalization, one week, is relatively short.  Moreover, the overt delusional or paranoid thoughts voiced at the time have not since been repeated, i.e., are not frequent or recurring.  To the extent the June 2014 VA examiner noted some paranoia present, it was found to be mild, i.e., less severe.  The GAF score of 55 assigned by the March 2011 VA examiner also reflects less severe impairment.  Therefore, a 70 percent rating is unwarranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

In evaluating the Veteran's claim for a higher rating for this disability, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's major depressive disorder with schizoaffective disorder with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate his flattened affect, depression, anxiety, and paranoia.  Moreover, as noted earlier, symptoms listed in the VA's General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Therefore, the Rating Schedule itself contemplates a wide array of symptoms that may be associated with psychiatric disabilities, even if not specifically listed in the Rating Schedule.  There is no indication that this disability at issue results in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.


ORDER

A rating higher than 50 percent for the major depressive disorder with schizoaffective disorder is denied.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claims.

During his April 2014 RO hearing, the Veteran testified that he was diagnosed and treated for allergies at a private Kaiser Permanente facility in 2000 or 2001 during his time in service.  He submitted a VA Form 21-4142 authorizing VA to obtain these confidential records on his behalf.  However, a review of the claims file does not reflect that VA subsequently requested these records from this facility, so this must be done on remand.

The Veteran also contends that he has tinnitus that is secondary to his service-connected psychiatric condition, including medications used to treat that condition.  A June 2014 VA examination included an opinion as to the relationship between the Veteran's tinnitus and service, so insofar as there not being a direct correlation, but did not additionally address the purported secondary relationship between his tinnitus service-connected psychiatric disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, additional medical comment is needed to address this additional contention.

Finally, with respect to his claim for service connection for a sleep disorder, the Veteran underwent a sleep study in November 2011 and, based on the results, was diagnosed with obstructive sleep apnea.  However, another physician stated in May 2012 that the Veteran only has supine-related sleep events and does not qualify for a diagnosis of obstructive sleep apnea.  Therefore, a VA examination is needed to ascertain whether the Veteran does, in fact, have this condition.  If it is found to be present, the examiner must also opine as to the relationship, if any, between this condition and the Veteran's service-connected psychiatric condition, including the medications used to treat that condition.

The Veteran also has been diagnosed with insomnia.  As already discussed, however, the rating for his service-connected psychiatric disability contemplates chronic sleep impairment, including if due to insomnia, which is generally regarded instead as a mere symptom, not instead an actual ratable disability.  So even if classified as a separate condition, insomnia is not a ratable disability under the Rating Schedule.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's records from the Kaiser Permanente facility in Harbor City, California, for the period from 2000 to 2001 and associate them with the claims file so they, too, may be considered.  If necessary, have him complete another (updated) VA Form 21-4142 allowing VA to obtain these confidential records.  All responses related to this inquiry must be documented in the claims file and the Veteran appropriately notified if these additional records are not obtained.

2.  Upon receipt of all additional records, forward the claims file, including a complete copy of this decision and remand, to an appropriate VA compensation examiner to assess the etiology of the Veteran's diagnosed tinnitus.  To this end, the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current tinnitus is caused by or otherwise the result of his major depressive disorder with schizoaffective disorder, including especially the medications used to treat this service-connected mental disability.

The examiner must also comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current tinnitus alternatively is being aggravated by his service-connected major depressive disorder with schizoaffective disorder, including especially the medications used to treat this service-connected disability.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolves with return to the baseline level of disability.

*The Board is requesting this additional medical opinion concerning this claim because the only opinion of record addresses direct rather than secondary service connection.

It is most essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.


3.  Also schedule the Veteran for a VA compensation examination assessing the nature and etiology of his claimed obstructive sleep apnea.  The entire claims file, including a complete copy of this decision and remand, must be made available to the designated clinician for review of the relevant medical history.  This clinician must note in his/her report that the evidence in the claims file has been reviewed, so considered.  All indicated tests and studies should be completed, and the examiner should obtain a complete history from the Veteran regarding his impairment, etc.

After reviewing the file and completing the examination, the designated clinician must render an opinion as to whether the Veteran has obstructive sleep apnea (meaning meets the requirements for this diagnosis, including when considering the results of his past sleep study).  

If it is confirmed the Veteran has obstructive sleep apnea, then the examiner must further indicate the likelihood (very likely, as likely as not, or unlikely) the sleep apnea was caused or is otherwise the result of the Veteran's major depressive disorder with schizoaffective disorder, including the medications used to treat this service-connected disability.

The examiner must also comment on the likelihood (very likely, as likely as not, or unlikely) the sleep apnea alternatively is being aggravated by the Veteran's major depressive disorder with schizoaffective disorder, including the medications used to treat this service-connected disability.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability.

It is most essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures, including by obtaining all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  For any claim that continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


